Case: 14-11066          Document: 00513070288    Page: 1    Date Filed: 06/08/2015




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                       Fifth Circuit

                                                                                 FILED
                                                                               June 8, 2015
                                          14-11066
                                       Summary Calendar                       Lyle W. Cayce
                                                                                   Clerk


In the Matter of: JOHN F. SKELTON, III,

                 Debtor

------------------------------------

JOHN F. SKELTON, III; DYANN SKELTON,

                                                 Appellants,
v.

URBAN TRUST BANK CENLAR FSB,

                                                 Appellee.


                      Appeal from the United States District Court
                           for the Northern District of Texas
                               U.S.D.C. No. 3:13-CV-4226


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        John and Dyann Skelton appeal from a district court order affirming a
bankruptcy court order that granted summary judgment in favor of Urban
Trust Bank Cenlar FSB. We apply “the same standards of review to the



        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11066         Document: 00513070288          Page: 2     Date Filed: 06/08/2015



                                        No. 14-11066
bankruptcy court’s findings of fact and conclusions of law as applied by the
district court.” 1 Having reviewed the parties’ briefing on appeal and the
underlying record, we conclude that the Skeltons’ arguments are unavailing.
The order and judgment of the bankruptcy court are AFFIRMED for
essentially the reasons stated in the district court’s opinion.




      1   In re Crager, 691 F.3d 671, 676 (5th Cir. 2012) (citation omitted).
                                                2